                    UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                      Case No. 3:17-CV-00652-KDB-DSC


SNYDER’S-LANCE, INC. and                    )
PRINCETON VANGUARD, LLC,                    )
                                            )
                       Plaintiffs,          )
                                            )        NOTICE OF APPEAL
       v.                                   )
                                            )
FRITO-LAY NORTH AMERICA, INC.               )
                                            )
                       Defendant.           )


       NOTICE is hereby given that Snyder’s-Lance, Inc. and Princeton Vanguard, LLC,

plaintiffs in the above named case, appeal to the United States Court of Appeals for the

Fourth Circuit from the order of the Honorable Kenneth D. Bell (ECF No. 83) and the

judgment entered pursuant to that order (ECF No. 84), both entered in this action on the

21st day of October, 2019, dismissing the action without prejudice for lack of subject

matter jurisdiction.

       Respectfully submitted, this 20th day of November, 2019.


 DEBEVOISE & PLIMPTON LLP                  WYRICK ROBBINS YATES & PONTON
 David H. Bernstein*                       LLP
 James J. Pastore*
 Jared I. Kagan*                           /s/Alexander M. Pearce___________
 Jeremy C. Beutler*                        Alexander M. Pearce
 919 Third Avenue                          N.C. State Bar No. 37208
 New York, New York 10022                  4101 Lake Boone Trail, Suite 300
 Telephone: (212) 909-6696                 Raleigh, North Carolina 27607
 dhbernstein@debevoise.com                 Telephone: (919) 781-4000
 jjpastore@debevoise.com                   apearce@wyrick.com
 jikagan@debevoise.com
 jcbeutler@debevoise.com

 *admitted pro hac vice

        Counsel for Plaintiffs Snyder’s-Lance, Inc. and Princeton Vanguard, LLC
   Case 3:17-cv-00652-KDB-DSC Document 86 Filed 11/20/19 Page 1 of 1
